                Case 2:15-cr-00332-RAJ Document 74 Filed 07/31/20 Page 1 of 1




 1                                               THE HONORABLE RICHARD A. JONES
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6   UNITED STATES OF AMERICA,                   ) No. CR15-332RAJ
                                                 )
 7                   Plaintiff,                  )
                                                 ) ORDER TO PRODUCE WITNESSES
 8              v.                               )
                                                 )
 9   JONATHAN WULF,                              )
                                                 )
10                   Defendant.                  )
                                                 )
11
            A motion for compassionate release having been made, and the Court having
12
     granted an evidentiary hearing thereon,
13
        IT IS HEREBY ORDERED that the Bureau of Prisons shall make the following
14
     witnesses available to give testimony by telephone on August 4, 2020, beginning at
15
     9:00 a.m. (with the witnesses to appear separately to maintain the necessary social
16
     distancing requirements):
17
            1) Jonathan Wulf, 44886-086
18
            2) Lonnie Ben, 69141-051
19
            3) Randy Zacherle, 11782-085
20
        The Court will provide the Bureau of Prisons with call-in instructions for this
21
     hearing.
22
            DATED this 31st day of July, 2020.
23
24                                                   A
25                                                   The Honorable Richard A. Jones
26                                                   United States District Judge



       ORDER TO PRODUCE WITNESSES
       (Jonathan Wulf; CR15-332RAJ) - 1
